ORDER

PER CURIAM.
Keith Barket appeals from the judgment of the trial court dismissing his First Amended Petition based upon the motions *599to dismiss for failure to state a claim filed by Stacy W. Hastie, Arcade Note, LLC, the City of St. Louis, and Land Clearance for Redevelopment Authority of the City of St. Louis. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).